Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 30, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
The existing record, which defendant has not amplified by way of a motion to vacate the judgment, belies defendant’s claim of ineffective assistance of counsel, since the record shows that defense counsel discussed defendant’s various legal rights with him (see, People v Love, 57 NY2d 998, 1000). Defense counsel procured an extremely favorable plea bargain for defendant (see, People v Ford, 86 NY2d 397, 404), and defendant was well-advised to accept the generous offer prior to a determination on his motion to suppress, since a denial of the motion could have led to withdrawal of the offer (People v Strempack, 71 NY2d 1015). Concur—Ellerin, J. P., Wallach, Rubin and Mazzarelli, JJ.